Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
Amendment Entry
2.	Applicant’s response to the Final-Action mailed 4/28/22 is acknowledged (paper filed 7/28/22). In the amendment filed therein claims 1, 5, 10, 11, 22, 26, and 27 have been canceled without prejudice or disclaimer.  Claim 2, 3, 6-9, 18, 21, and 23-25 were modified. While, new claims 31-35 were added. Currently claims 2-4, 6-9, 12-21, 23-25, and 28-35 are pending and under consideration.
3.	The rejections and/or objections of record not reiterated herein have been withdrawn.




Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, see the specification page 24-25 and 34-40. Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.
5.  	The information disclosure statements filed 7/28/22 and 9/6/22 have been considered as to the merits before Final Action. 
Priority
6.    The first line of the specification should be updated to include “U.S. Patent No. 11,325,975” and “15/523,451 is now abandoned”. Appropriate correction is required.

NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Please note: examiner was unable to ascertain if the instant claims were restricted from application number 16/144,549 now US Patent #10,934,356; application number 17/131,326 now US Patent #11,325,974; application number 17/131,328 now US Patent #11,339,219; and application number 17/131,339 now US Patent #11,325,975. Applicant is invited to shown evidence of such a restriction requirement.


Double Patenting
7.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 2-4, 6-9, 12-21, 23-25, and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, and 12-15 of US Patent #11,325,975. 
Although the claims at issue are not identical with the claims in US Patent #11,325,975, they are not patentably distinct from each other because the claims of US Patent #11,325,975 are drawn to a method for treating cancer in a patient that has a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status wherein an anti-PD-1 antibody is administered after the patient has received prior drug therapy. The claims in both inventions read on pembrolizumab, metastatic colorectal cancer, and intravenous infusion. 
Therefore the claims of US Patent No. 11,325,975 are drawn to the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instantly claimed method is encompassed by the claims in US Patent #11,325,975. The methods are not patentably distinct.

9.	Claims 2-4, 6-9, 12-21, 23-25, and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent #11,325,974. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent #11,325,974 are drawn to a method for treating cancer in a patient that has a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status wherein an anti-PD-1 antibody is administered after the patient has received prior drug therapy. The claims in both inventions read on pembrolizumab, metastatic colorectal cancer, and intravenous infusion. 
Therefore the claims of US Patent No. 11,325,974 are drawn to the same sample population, administer the same anti-PD1-antibody compositions (such as pembrolizumab), and measure the same effect. 
Accordingly, the instantly claimed method is encompassed by the claims in US Patent #11,325,974. The methods are not patentably distinct.
10.	Claims 2-4, 6-9, 12-21, 23-25, and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent #11,339,219. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent #11,339,219 are drawn to a method for treating cancer in a patient that has a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status wherein an anti-PD-1 antibody is administered after the patient has received prior drug therapy. The claims in both inventions read on pembrolizumab, metastatic colorectal cancer, and intravenous infusion. 
Therefore the claims of US Patent No.11,339,219 are drawn to the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instantly claimed method is encompassed by the claims in US Patent #11,339,219. The methods are not patentably distinct.

11.	Claims 2-4, 6-9, 12-21, 23-25, and 28-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-31 of US Patent Application #17/739,274. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application #17/739,274 are drawn to a method for treating cancer in a patient that has a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status wherein an anti-PD-1 antibody is administered after the patient has received prior drug therapy. The claims in both inventions read on pembrolizumab, metastatic colorectal cancer, and intravenous infusion. 
Therefore the claims of US Patent Application #17/739,274 are drawn to the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instantly claimed method is encompassed by the claims in US Patent Application #17/739,274. The methods are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claims 2-4, 6-9, 12-21, 23-25, and 28-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-25 of copending Application No. 17/465,096. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/465,096 are drawn to a method for assessing therapeutic benefit of an immunotherapeutic regimen in a subject comprising: detecting the presence of a high microsatellite instability (MSI-high) or a mismatching repair (MMR) deficiency status in a tumor sample from the subject, and reporting a predicted therapeutic benefit for the subject when the presence of MSI-high or MMR deficiency is detected in the tumor sample, wherein the therapeutic benefit for the subject is improved relative to the therapeutic benefit for a reference subject having a corresponding reference tumor sample that does not exhibit MSI-high or MMR deficiency status. The present claims would be obvious over the claims of Application No. 17/465,096.
The instantly claimed method and the claims in US Application #17/465,096 specifically recite that the patient is administered an effective amount of pembrolizumab.
Therefore the claims of US Patent No. 17/465,096 read on the same sample population, administer the same pembrolizumab compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Patent #17/465,096. The methods are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant will submit appropriate terminal disclaimers upon notification that this case includes an otherwise allowable claim. Accordingly, the Obvious Double Patenting rejection over application number 17/465,096 is maintained. 

The amendment to the claims and newly submitted claims 31-35 necessitated an updated search of the prior art. Accordingly ODP rejections over US Patent #11,325,975, US Patent #11,325,974, US Patent #11,339,219, and US Application #17,739,274 are presented herein.
Terminal Disclaimer
13.	The Terminal Disclaimer filed over US Patent #10,934,356 has been approved. The ODP rejections over US Patent #10,934,356 have been withdrawn.

 14.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).





A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

15.	For reasons aforementioned, no claims are allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner can normally be reached on Monday- Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 



Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
571-272-0816
9/26/22

/LISA V COOK/Primary Examiner, Art Unit 1642